Title: To John Adams from Alexander White, 25 February 1801
From: White, Alexander
To: Adams, John



Sir
Commissioners Office 25th. Feby 1801

As it appears probable that a Law will pass, authorising the establishment of a Court for the district of Columbia, I take the liberty of naming to you Mr. Richard Bland Lee, as a Gentleman who is desirous of the office of associate Judge, as he is well known to you Sir, I need mention only one circumstance with which perhaps you are unacquainted, he was bred to the Law, although he never practiced, being at a very early period called into public life—Should it not be judged proper to appoint him to that office, and should the Collectorship of Alexandria become vacant, as some expect, he would be happy in receiving that appointment, I am with Sentiments of the highest respect / Sir / Your most obt. Servt
Alex White